Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 1 of 11 PageID #: 3295




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                                CASE No. 5:16-cv-00088-TBR

  DONALD R. PHILLIPS                                                                PLATINTIFF


  v.


  SHASTINE TANGILAG, MD, et al.,                                                    DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

         This matter comes before the Court upon Defendants Correct Care Solutions, LLC, Dr.

  Lester Lewis, and Dr. Angela Clifford (collectively “Defendants”), Motion for Summary

  Judgment. [DN 162.] Plaintiff Donald Phillips (“Phillips”) has responded. [DN 185.] Defendants

  have replied. [DN 195.] As such, this matter is ripe for adjudication. For the reasons that follow,

  IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment [DN 162] is

  GRANTED.

                                           I. Background

         Phillips filed this lawsuit pursuant to 42 U.S.C § 1983 on June 16, 2016. [DN 1.] Phillips

  asserts claims under the First, Fifth, Eighth, and Fourteenth Amendments. [DN 89 at 9.] He also

  asserts state law claims of ordinary negligence and medical negligence. [Id. at 10.]

         In 2014, Phillips was assaulted by another inmate and suffered an injury to his left leg. [DN

  1 at 4.] On May 20, 2014, Phillips filed a sick call stating he was suffering from “leg swelling and

  discolored from calf to ankle.” [DN 164 at PageID 2023.] May 26, 2014, Phillips was seen, and

  he stated, “swelling has improved.” [Id. at PageID 2030.] Further, he denied “any numbness,
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 2 of 11 PageID #: 3296




  tingling, loss of [range of motion] or weakness. Denies any pain.” [Id.] It was recommended that

  Philips elevate his leg “as much as possible.” [Id.]

          On November 26, 2014, Phillips filed a healthcare request stating, “I have a lump in my

  left calf that is growing larger: from the size of an egg (appx.) to the size of a racquet ball”. [Id. at

  PageID 2044.] Phillips was seen on December 11, 2014 by Dr. Tangilag to address this concern.

  [Id. at PageID 2034-2035.] Dr. Tangilag noted the mass was approximately five inches in diameter

  and ordered an ultrasound. [Id.] Phillips had the ultrasound on February 3, 2015. [Id. at PageID

  2040.] The ultrasound found a soft tissue mass in the area of concern with good blood flow.” [Id.]

  A CT Scan was recommended. [Id.]

           On March 13, 2015, Phillips received an off-site CT scan at Western Baptist Hospital in

  Paducah, Kentucky. [DN 164 at PageID 2042.] The findings were as follows: “A palpable marker

  was placed on the skin at the region of the abnormality. Between the gastrocnemius and soleus

  muscles, there is a heterogeneous fluid collection. This is in the normal course of the plantaris

  muscle and likely represents a plantaris rupture. There is no evidence of fracture or worrisome

  osseous lesion. No soft tissue lesions are identified. The visualized tendons and ligaments appear

  intact.” [Id.] The impression was a “[p]robable plantaris rupture in the left lower leg.” [Id.] Dr.

  Tangilag met with Phillips after the CT scan results were obtained and informed him that the results

  would be forwarded to Dr. Jefferson, an outside orthopedic surgeon, “to see if this is something

  surgical that needs to be fixed. Other than the pain and the lump, he [Phillips] has full use of his

  leg (able to plantar flex) which is consistent with the CT scan finding.” [Id. at PageID 2032.]

          Dr. Jefferson saw Phillips in his office on July 3, 2015 for an examination of Phillips’ left

  leg. [Id. at PageID 2036.] Dr. Jefferson indicated that the lump on Phillips’ left leg was a

  hematoma. [Id.] In his own words, a hematoma is “bleeding that happens in the nonvascular space,



                                                         2
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 3 of 11 PageID #: 3297




  like under the skin or deep to the fascia in a muscle belly. It’s just basically a large collection of

  hemorrhagic blood.” [DN 56-5 at 12.] In Dr. Jefferson’s estimation, Phillips ruptured his plantaris

  and the hematoma was likely the resultant effect of that injury. [Id.] During his examination of

  Phillips, Dr. Jefferson attempted to aspirate the mass, a technique wherein the treating physician

  inserts a syringe into the affected area to remove any fluid that has built up there. [DN 164 at

  PageID 3026.] Dr. Jefferson noted that “[n]o appreciable fluid was identified consistent with the

  diagnosis of chronic hematoma posterior aspect of the left leg.” [Id.] Dr. Jefferson recommended

  that Phillips be given an MRI to determine what his options were. [Id.] The MRI was given on

  August 11, 2015. [Id. at PageID 2037.] The MRI indicated that the amount of fluid in Phillips’ left

  calf had “slightly decreased since his previous CT” scan. [Id.] No mass was identified. [Id.]

         Dr. Tangilag’s meeting notes from August 19, 2015, wherein she talked with Phillips, state

  the following: “Dr. Ted Jefferson (Orthopedics) called last week stating that he does not need

  further treatment from a surgical standpoint. The hematoma is resolving.” [Id. at PageID 2031.]

  Dr. Tanglilag also noted Phillips said he had “contacted an orthopedic surgeon for a second opinion

  because he still ‘wants to be treated.’” [Id.] Dr. Jefferson represented that if the hematoma did not

  resolve, Phillips needed to return for re-evaluation. [DN 150-2 at 16: 10-17.] Phillips contends Dr.

  Tangilag did not inform him that he would need to be reassessed if the hematoma did not resolve.

  He states he understood Dr. Tangilag’s statement that he needed no further treatment from a

  surgical standpoint as denying him any further treatment.

         Dr. Jefferson received a letter from Phillips approximately two months later stating the

  pain had not subsided and he had not received treatment. [DN 160-5 at PageID 1309-1310.] Dr.

  Jefferson did not respond to Phillips letter. [DN 150-2 at 20: 3-8.] Phillips argues Defendants have

  denied him the treatment Dr. Jefferson recommended.



                                                        3
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 4 of 11 PageID #: 3298




                                         II. Legal Standard

         Summary judgment is appropriate where “the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

  ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

  Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

  bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

  v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

  evidence in support of his position; the plaintiff must present evidence on which the trier of fact

  could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

  the record” or by “showing that the materials cited do not establish the absence…of a genuine

  dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

  summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

  supported motion for summary judgment. A genuine dispute between the parties on an issue of

  material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

  Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                            III. Discussion

  A. Merits of Phillips’ Claims

     1. Eighth Amendment Claim Against CCS, Dr. Lewis, and Dr. Clifford




                                                       4
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 5 of 11 PageID #: 3299




         “To successfully state a claim under 42 U.S.C. § 1983, a plaintiff must identify a right

  secured by the United States Constitution and the deprivation of that right by a person acting under

  color of state law.” Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir.1992).

         It is well established that “[t]he Eighth Amendment forbids prison officials from

  unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate indifference

  toward [his] serious medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010)

  (internal quotations and citations omitted). A claim for deliberate indifference “has both objective

  and subjective components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The

  objective component mandates a sufficiently serious medical need. Blackmore v. Kalamazoo Cty.,

  390 F.3d 890, 895 (6th Cir. 2004). “[A] medical need is objectively serious if it is ‘one that has

  been diagnosed by a physician as mandating treatment or one that is so obvious

  that even a lay person would easily recognize the necessity for a doctor’s attention.’” Id. at 897

  (quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir. 1990)). The subjective

  component regards prison officials' state of mind. Id. The prison official must “be aware of facts

  from which the inference could be drawn that a substantial risk of serious harm exists, and he must

  also draw the inference.” Id. at 896 (internal quotation marks and citation omitted). “[A] plaintiff

  alleging deliberate indifference must show more than negligence or the misdiagnosis of an

  ailment.” Johnson v. Karnes, 398 F.3d 868, 875 (6th Cir. 2005) (quoting Comstock v. McCrary,

  273 F.3d 693, 703 (6th Cir. 2001).

         The Sixth Circuit has also noted that in the context of deliberate-indifference claims:

         [W]e distinguish between cases where the complaint alleges a complete denial of medical
         care and those cases where the claim is that a prisoner received inadequate medical
         treatment. Where a prisoner alleges only that the medical care he received was inadequate,
         federal courts are generally reluctant to second guess medical judgments. However, it is
         possible for medical treatment to be so woefully inadequate as to amount to no treatment
         at all.

                                                       5
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 6 of 11 PageID #: 3300




  Alspaugh, 643 F.3d at 169 (internal quotations and citations omitted). Verifying medical evidence

  is required when claims involve “minor maladies or non-obvious complaints of a serious need for

  medical care.” Blackmore, 390 F.3d at 898.

         In the present case, Dr. Tangilag met with Phillips to review Dr. Jefferson’s

  recommendations and informed Phillips that no surgery was needed at that time. Phillips also

  stated in his deposition that Dr. Tangilag told him “that there would be no surgery, because that

  she had spoken with Dr. Jefferson”. [DN 162-1 at 103.] Phillips was informed that he had “the

  right to seek a second opinion at his own expense per policy.” [DN 164 at PageID 2031.] After

  this visit with Dr. Tanglilag, Phillips states he did not seek further treatment because he interpreted

  Dr. Tangilag’s statement as denying any further treatment. [DN 162-1 at 140.] The crux of Phillips’

  argument is Defendants denied him adequate treatment by not scheduling any follow-up

  appointments, notwithstanding his failure to submit a sick call request.

         The Court previously found Phillips pled enough facts to evidence a serious medical need.

  [See DN 222.] However, there is a lack of evidence to meet the subjective component.

           “Deliberate indifference is a state of mind akin to criminal recklessness: the official must

  both be aware of the facts from which the inference could be drawn that a substantial risk of serious

  harm exists, and he must also draw the inference.” Hamilton v. Eleby, 341 F. App'x 168, 171 (6th

  Cir. 2009) (internal quotations omitted). Here, Phillips did not file a sick call related to his leg

  injury for more than two years after his appointment with Dr. Tangilag. Phillips belief that he

  would be denied treatment if requested is not enough to excuse his failure to seek any treatment

  for that period of time.

         Phillips filed a Healthcare Request regarding his left leg on April 30, 2018. [DN 165 at

  PageID 2141.] Phillips was seen on May 2, 2018 and Ibuprofen was prescribed. [Id.] Later that



                                                        6
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 7 of 11 PageID #: 3301




  same day, an ultrasound was ordered. [Id. at PageID 2056.] An ultrasound was performed the next

  day and found “[n]o evidence for deep venous thrombosis…[and] [t]he Doppler waveforms were

  unremarkable.” [Id. at PageID 2136.] Phillips was seen on May 17, 2018 to go over the ultrasound

  and was to follow-up as needed. [DN 166 at PageID 2260-2261.]

          Phillips was seen again on August 1, 2018 and APRN Tyara Hughes referred Phillips to

  physical therapy. [DN 167 at PageID 2299-2300.] After several sessions of physical therapy,

  Phillips informed the physical therapist that therapy was working because he no longer had “the

  numbness after walking a distance.” [Id. at PageID 2292.] Phillips was discharged from therapy a

  few days later because he stated he was “[n]ot going to get better until [he got] that surgery the

  one doctor said I needed.” [Id. at PageID 2289.] Phillips again asked to be re-evaluated for surgery

  on his leg. [DN 164 at PageID 2014.] Phillips was seen by Dr. Clifford on October 9, 2018. [DN

  166 at PageID 2224.] During that appoint Dr. Clifford informed “the plantaris muscle isn’t

  responsible for much and with his age there would not be anyone that would even try to fix that

  muscle. This happened in 2014 and if it was to be fixed it should have been done there.” [Id.] Dr.

  Clifford then reviewed Phillips’ medical file and opined that the “[t]reatment plan was sound at

  that time.” [Id.] Phillips was informed that “[n]o surgical intervention is needed or recommended.

  This plan of care NSAIDs, continue PT exercises as instructed is in keeping with latest evidence

  based practice.” [Id. at PageID 2225.]

          There is ample evidence that each time Phillips went through the proper protocols to seek

  treatment, he received it. Phillips claims he was not reassessed, but he was. He just did not receive

  reassessment by a surgeon. Although Phillips repeatedly stated he wanted and needed surgery,

  there is no expert evidence stating it was necessary. “In light of the fact that Plaintiff has presented

  nothing more than a disagreement, albeit a strong one, regarding the appropriate course of



                                                         7
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 8 of 11 PageID #: 3302




  treatment for his [leg], this cannot as a matter of law rise to the level of ‘cruel and unusual

  punishment’ as required under the Eighth and Fourteenth Amendments.” Daniel v. Harper, 2017

  WL 6522090 *8 (W.D. Ky. Dec. 19, 2017). Further, there is no evidence that the treatment Phillips

  received fell below the standard of care or caused any further harm to Phillips.

           The causation of Phillips’ continued pain is at issue. Prior to the altercation in 2014, Phillips

  complained about left leg pain and a knot in his lower left calf on June 5, 2010. [DN 164 at PageID

  2052.] Phillips received treatment in the form of medication and did not file other medical requests

  regarding his leg until 2014. [Id. at PageID 2019.] Further on October 22, 2014, Phillips filed a

  Healthcare Request regarding “lower back pain radiating down my left leg. This is the result of an

  old injury I suffered at OCCC where I fell out of a top bunk, landing flat on my backside.” [Id. at

  PageID 2045.] Although Drs. Jefferson, Tangilag, and Lewis all stated it is possible Phillips’

  continued pain could be due to the hematoma, there is no evidence they have acted with deliberate

  indifference with regard to the hematoma. The only expert testimony on record states Defendants’

  actions were within the standard of care. Even if the pain Phillips continues to experience is due

  to the hematoma, Phillips has not presented any medical evidence that his pain has been caused by

  any inactions or actions by Defendants. Without verifying evidence, Phillips cannot sustain this

  claim.

           Defendants’ expert, Dr. Finnan, has stated Dr. Lewis and Dr. Clifford were not negligent

  in rendering treatment to Phillips and the treatment was within the standard of care. [DN 147-2.]

  Phillips has not provided any evidence to the contrary notwithstanding the ample time this Court

  has given Phillips to develop expert testimony. Without supporting testimony, Phillips has not

  stated a claim of deliberate indifference. See Alexander v. Fed. Bureau of Prisons, 227 F. Supp.

  2d 657, 666 (E.D. Ky. 2002).



                                                          8
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 9 of 11 PageID #: 3303




     2. First Amendment Claims Against CCS, Dr. Lewis, and Dr. Clifford

         In order for a plaintiff to succeed on a first amendment retaliation claim, a plaintiff must

  prove: “(1) the plaintiff engaged in protected conduct; (2) an adverse action was taken against the

  plaintiff that would deter a person of ordinary firmness from continuing to engage in that conduct;

  and (3) there is a causal connection between elements one and two”. Thaddeus-X v. Blatter, 175

  F.3d 378, 394 (6th Cir. 1999).

         Phillips claims he has been denied treatment due to the filing of this lawsuit. In support, he

  relies on a statement made in a response to Phillips’ Motion for Preliminary Injunction. In that

  response, Defendants stated, “Phillips is, and always was, free to submit a healthcare request and

  have his care providers reassess the mass in his left calf—but he chose not to do so—preferring

  litigation instead.” [DN 57 at 8.] This filing was made on behalf of Defendants Cookie Crews,

  Denise Burkett, Correct Care Solutions, LLC, Dr. Lester Lewis and Dr. Shastine Tangilag. [Id. at

  1.] However, treatment has not been withheld from Phillips when requested.

         Defendants made the statement in the filing on April 11, 2018. [DN 57.] At that point,

  Phillips had not sought any medical treatment regarding his leg since the August 2015 visit with

  Dr. Tangilag. After the Defendants made the above quoted statement in a filing, Phillips received

  treatment each time he requested as shown above. The evidence shows that Defendants did not

  withhold treatment and therefore, Phillips has not shown Defendants took an adverse action.

  Therefore, this claim must be dismissed.

     3. Phillips’ State Law Negligence Claims

         Phillips argues Defendants were negligent on their alleged abandonment of treatment of

  Phillips. Phillips further argues that he does not need expert testimony for a jury to reasonably




                                                       9
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 10 of 11 PageID #: 3304




   find Defendants abandoned Phillips. In support, Phillips primarily cites to Johnson v. Vaughn, 370

   S.W. 2d 591 (Ky. 1963).

          In Johnson, the Court stated,

                  “It is a rule of general acceptance that a physician is under the duty to give his
          patient all necessary and continued attention as long as the case requires it, and that he
          should not leave his patient at a critical stage without giving reasonable notice or making
          suitable arrangements for the attendance of another physician, unless the relationship is
          terminated by dismissal or assent. Failure to observe that professional obligation is a
          culpable dereliction.”

          It is true that “malpractice can be proved without expert testimony ‘where the common

   knowledge or experience of laymen is extensive enough to recognize or to infer negligence from

   the facts.’” Engle v. Clarke, 346 S.W.2d 13, 16 (Ky. 1961) (quoting Butts v. Watts, 290 S.W.2d

   777, 779 (Ky. 1956)). In the case at bar however, the Court does not find this case to present one

   of those circumstances. Phillips does not have expert testimony to show he was abandoned by

   Defendants. Unlike Johnson where the defendant failed to render immediate emergency care,

   Phillips received treatment whenever requested. Phillips was not treated in the manner he

   preferred. However, as this Court has previously stated Phillips has not presented any evidence

   that Defendants acted negligently. Phillips went more than two years without complaining of leg

   pain. Once he filed the proper complaints within the prison system, he was treated internally.

   Without evidence that Defendants’ treatment plan was negligent, Phillips cannot sustain his claim.

   B. Exhaustion of Administrative Remedies

          Defendants argue Phillips failed to exhaust his administrative remedies prior to filing this

   claim. However, the Court has dismissed Phillips’ claims on the merits and therefore does not need

   to address this argument.




                                                      10
Case 5:16-cv-00088-TBR-LLK Document 228 Filed 09/09/20 Page 11 of 11 PageID #: 3305




                                      IV. Conclusion

          For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

   Summary Judgment [DN 162] is GRANTED.

          IT IS SO ORDERED.




                                                                     September 9, 2020




   cc: counsel




                                               11
